FERGUSON, Judge
(dissenting).
I respectfully dissent. Reversal of this appeal requires us to substitute our judgment for that of the trial judge in the face of competent and substantial evidence to support his findings. The point was made below and argued here at length that the Allison inventory was the meat of the entire transaction and that a shortfall between what was shown in the Allison inventory records and what was found in the physical inventory would be material. The results of the physical inventory of Allison parts, a specialty in the appellee’s business, revealed a huge shortfall. It is not disputed that most of the inventory actually on hand consisted of obsolete or near-obsolete non-Allison parts.
*340By terms of the agreement, as the majority notes, statements made by Jet Engine regarding the Allison inventory, even though not contained in the written agreement, would survive the closing. On that basis I would affirm.